DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0317078 A1 Chang et al. (“Chang”) in view of U.S. Patent Application Publication No. 2016/0013107 A1 Won et al. (“Won”).											As to claim 1, although Chang discloses a semiconductor device, comprising: a base substrate (50) having a PMOS region (50B) and an NMOS region (50A); a plurality of gate structures formed on the base substrate (50), each of the plurality of gate structures including an interface layer (silicon oxide, 92, 96) formed on the base substrate (50), a high-K gate dielectric layer (high-k, 92, 96) formed on the interface layer (silicon oxide, 92, 96), and a metal layer (94, 98) formed over the high-K gate dielectric layer (high-k, 92, 96); an interlayer dielectric layer (88) covering side surfaces of each of the plurality of gate structures formed over the base substrate (50); sidewall spacers (80) formed directly between the interlayer dielectric layer (88) and the plurality of gate structures; and source/drain doping regions (82, 84) formed in the base substrate (50) at two sides of each of the plurality of gate structures, the source/drain doping regions (82, 84) being raised higher than the base substrate (50), wherein: a As to claim 3, Chang in view of Won further discloses wherein: the cap layer (80, 81) is made of TiN (See Chang ¶ 0052 and Won ¶ 0054, ¶ 0084, ¶ 0085).			As to claim 4, Chang in view of Won further discloses wherein: the cap layer (80, 81) is formed on the high-K gate dielectric layer (high-k, 92, 96/70, 71) in the opening (90/40, 41) and contains additional oxygen ions diffused therein at a bottom As to claim 5, Chang and Won further disclose wherein: the high-K gate dielectric layer (high-k, 92, 96/70, 71) is made of one of HfO2, HfSiO, HfSiON, HfTaO, HfZrO, ZrO2, and AI2O3 (See Chang ¶ 0051 and Won ¶ 0052).				As to claim 6, Chang in view of Won further discloses wherein: the interface layer (silicon oxide, 92, 96/60, 61) is formed between the high-K gate dielectric layer (high-k, 92, 96/70, 71) and the base substrate (50/divided substrate) (See Won Fig. 13, ¶ 0050).												As to claim 7, Chang and Won further disclose wherein: the interface layer (silicon oxide, 92, 96/60, 61) is made of a material including silicon oxide (See Chang ¶ 0051 and Won ¶ 0050).										As to claim 8, Chang in view of Won discloses further comprising: a P-type work function layer (110) formed between the metal layer (102) and the cap layer (81) in the PMOS region (11); and an N-type work function layer formed between the metal layer (101) and the cap layer (80) in the NMOS region (10) (See Chang ¶ 0053 and Won Fig. 13, ¶ 0088, ¶ 0089, ¶ 0090, ¶ 0092) so that the PMOS and NMOS regions correspond to respective work function layer.										As to claim 9, Chang further discloses wherein: the base substrate (50) includes a semiconductor substrate (50) and a plurality of fins (52, 56) formed on the semiconductor substrate (50); and the opening (90) exposes portions of side and top surfaces of the fins (52, 56) (See Fig. 9, Fig. 17, ¶ 0014, ¶ 0025, ¶ 0050).				As to claim 10, Chang in view of Won further discloses wherein: the interface layer (silicon oxide, 92, 96/60, 61) is further formed on the top and side surfaces of the .	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0317078 A1 Chang et al. (“Chang”) and U.S. Patent Application Publication No. 2016/0013107 A1 Won et al. (“Won”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0048891 A1 Chen (“Chen”). The teachings of Chang and Won have been discussed above.									As to claim 2, although Won discloses wherein: a thickness of the cap layer (80, 81) may be selected in view of desired device requirements (See ¶ 0054), Chang and Won do not further disclose wherein: the thickness of the cap layer is in a range of approximately 10Å-60Å.											However, Chen does disclose wherein: the thickness of the cap layer (203) is in a range of approximately 10Å-60Å (See ¶ 0053, ¶ 0054).						In view of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang and Won to have wherein: the thickness of the cap layer is in a range of approximately 10Å-60Å because such a thickness allows the capping layer to protect the high-K gate dielectric layer and provide oxygen ions (See ¶ 0053, ¶ 0054).		Further regarding the claims, the limitation “the high-K gate dielectric layer contains additional oxygen ions diffused therein at a bottom portion thereof, wherein the oxygen ions are diffused to the high-K gate dielectric layer to reduce vacancies in the high-K gate dielectric layer by: forming an amorphous silicon layer on the cap layer covering a bottom portion of the cap layer and exposing a remaining portion of the cap layer; performing a first thermal annealing process and a second thermal annealing process sequentially on the cap layer and the high-K gate dielectric layer through the amorphous silicon layer to cause the oxygen ions to diffuse into the high-K gate dielectric layer and the amorphous silicon layer to absorb the oxygen ions, wherein a temperature of the second thermal annealing process is higher than a temperature of the first thermal annealing process; and removing the amorphous silicon layer” and “opening, diffused therein at a bottom portion thereof, fill up the opening, the opening exposes portions of side and top surfaces of the fins, exposed by the opening” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).			The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).	

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s invention: Ching et al. (US 2016/0365426 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815